DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendment filed on October 6, 2022. 
Claims 1-5, 7-19, and 21-22 are currently pending and have been examined.
Claims 6 and 20 have been canceled by the applicant. 
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed October 6, 2022 has been entered. Claims 1-5 and 7-19 remain pending in the application and claims 21-22 have been added by the applicant. Applicant’s amendments to the Claims have overcome the 112(b) rejection set forth in the Non-Final Office Action mailed July 7, 2022. 

Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 101 rejection, applicants argue in pages 7-8 that the amendments have overcome the 101. Specifically, Applicant argues that “They integrate "matching the determined position" and "validating the road class" into a practical application, and they impose meaningful limits on practicing "matching the determined position" and "validating the road class"” (page 8). The examiner respectfully disagrees because the amended language is still directed to a mental process. Claims 1 and 15 recite the limitations of “determining a position of a vehicle”, “establishing a guaranteed position range”, “matching the determined position”, and “validating the road class”. These steps fall into the mental processes grouping of abstract ideas for example, “determining a position of a vehicle” could be done mentally for example using a pen and paper to mark where a vehicle is on a map, “establishing a guaranteed position range” can be done by marking a set range of area surrounding a vehicle, “matching the determined position” is just determining the location of the vehicle compared to a map, and “validating a road class” can be done by checking road information that is given. Just because the limitations recite an electronically stored road map and other computer components, does not mean that it is integrated into practical application. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. With respect to claims 1 and 15, other than reciting “execution device having a memory and a processor”, nothing in the claim limitation precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. The limitations merely recite gathering information regarding the position of a vehicle on a map and information about the surrounding area. Therefore, the claims as amended are still directed to a 101 abstract idea. Accordingly, the 35 U.S.C. 101 rejection is maintained. See detailed rejection below.
Applicant’s arguments with respect to claim(s) 1 and 15 on page 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1 and 15 have overcome the U.S.C. 103 rejection in view of Raaijmakers (DE102016212146A1) and O'Boyle et al. (US 20200393829 A1). However, upon further search and consideration, a new ground(s) of rejection is made in view of Raaijmakers (DE102016212146A1) and Fujita et al. (US 7676325 B2). See detailed rejection below. 
Therefore, the dependent claims are rejected under 35 U.S.C. 103 for the same reasons as stated above. Dependent claims 10, 12, 14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers (DE102016212146A1) in view of Fujita et al. (US 7676325 B2), claims 2-5, 8, 11, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers (DE102016212146A1) in view of Fujita et al. (US 7676325 B2) and O'Boyle et al. (US 20200393829 A1), and claims 7, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers (DE102016212146A1) in view of Fujita et al. (US 7676325 B2) and Kiyono et al. (CN104567885A). See detailed rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 21-22 recites “the horizontal-free-space information is contained in the electronically stored road map as directly retrievable data that does not have to first be extracted from the electronically stored road map as a part of the electronically stored road map that is not marked as a road”. The examiner does not understand how the horizontal-free-space information is directly retrievable if it is not extracted from the electronically stored road map. If It is stored in the electronically stored road map, then it must be extracted. It is unclear what makes the information directly retrievable from the electronically stored road map and how it is different from being extracted from the electronically stored road map. The instant specification [0010] regarding this limitation, does not clarify the meaning of the limitation. Clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-5, 7-19, and 21-22: 
Claims 1 and 15 are directed to a method for detecting a road class which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 1 as the claim that represents the claimed invention for analysis. Claim 1 is similar to independent claim 15. Claim 1 recites the limitations of “determining a position of a vehicle”, “establishing a guaranteed position range”, “matching the determined position”, and “validating the road class”. These steps fall into the mental processes grouping of abstract ideas for example, “determining a position of a vehicle” could be done mentally for example using a pen and paper to mark where a vehicle is on a map. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. 
With respect to claims 1 and 15 other than reciting “execution device having a memory and a processor”, nothing in the claim limitation precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 1 and 15 recite “execution device having a memory and a processor”, which is a generic part being applied to the recited abstract limitations. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1 and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0027] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claims 1 and 15 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1-5, 7-19, and 21-22 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 10, 12, 14, 15, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers (DE102016212146A1) in view of Fujita et al. (US 7676325 B2). 
Regarding claims 1, 10, 12, 14, 15, and 21-22: 
With respect to claims 1 and 15, Raaijmakers teaches: 
determining a position of a vehicle by a satellite navigation system; (“the position sensor 3 provides accuracy information about the determined position, which is determined from the number of satellites of the global satellite navigation system on which the positioning is based” [0020])
establishing a guaranteed position range, the guaranteed position range describes a geographical region around the actual position of the vehicle, in which the determined position has to be located according to a specified minimum integrity; (“From the position information and the accuracy information, the control device 6 determines a surrounding area 14 around the location 13 in which the motor vehicle 1 could be located. As can be seen, this surrounding area 14 includes parts of the streets 9 - 11 , so that a reliable localization of the motor vehicle 1 as being on one of the streets 9 - 11 is not possible on the basis of the information described above.” [0020], FIG. 2 shows the position range of the geographic region around the vehicle as a circle. 
Raaijmakers does not teach, but Fujita teaches: 
matching the determined position with an electronically stored road map and corresponding allocation of the position of the vehicle to a road on the road map, wherein the road map contains horizontal-free-space information regarding open spaces without a drivable infrastructure as well as an allocation of roads according to road classes (“Based on the geographic position at which the surrounding image is photographed, the road landscape classification item is associated with the map information.” (column 2, lines 13-16), where the vehicle position is compared to the map, which contains information regarding the classification of the road and surrounding areas, wherein the horizontal-free-space information, which is contained in the electronically stored road map, specifies up to what distance horizontally perpendicular to the allocated road, and for what length parallel to a course of the road, there is no drivable infrastructure; (“The road landscape map is the map including the road landscape information indicating the surrounding landscape in the road. The road landscape information includes the road landscape classification item obtained by classifying the surrounding landscape such as "streetscape", "forest" and "open road" into some items. In a preferred example, the road landscape map may include the map information and display data visually showing road landscape information corresponding to the road landscape classification item.” (column 1, lines 66 – column 2, lines 7), “"Section" is the unit obtained by dividing a geographic area, e.g., a constant distance, an interval between intersections and a section obtained by dividing the interval between the intersections into constant distances, based on a predetermined reference” (column 9 lines 49-54). FIG. 11A shows for what length parallel to the course of the road is the type of surrounding area including no drivable infrastructure.) This shows that the information contains the classification of the area running parallel to the road where there is no drivable infrastructure and the size and length of the area. 
 validating the road class of the allocated road according to the road map on the basis of the guaranteed position range as well as the horizontal-free-space information contained in the road map regarding open spaces without a drivable infrastructure; (“a section unit classification unit which determines the road landscape classification item by the predetermined section unit, based on the road landscape classification item by the surrounding image unit included in a predetermined section of the map information” (column 2, lines 54-59), “When the accumulation values of two or more road landscape classification items are same, the road landscape classification item may be determined based on the predetermined priority, e.g., "streetscape", "forest" and "open road", or may be chosen at random from the plural road landscape classification items having the same accumulation values” (column 9 lines 60-66)) This shows that the unit can classify the road type depending on the information of the surrounding area of the road without drivable infrastructure which is included in the stored road map information. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Raaijmakers’ vehicle road network system with Fujita’s road classification system in order (“to provide a road landscape map producing method capable of efficiently producing a road landscape map including road landscape information” See Fujita (column 1, lines 45-47) to better navigate a vehicle. 

With respect to claim 10, Raaijmakers in combination with Fujita, as shown in the rejection above, discloses the limitations of claim 1.  
The combination of Raaijmakers and Fujita teaches a system for classifying road types for autonomous vehicle function of claim 1. Raaijmakers further teaches wherein in a surrounding area around the position of the vehicle that can be captured by vehicle sensor technology, the horizontal-free-space information regarding open spaces without a drivable infrastructure contained in the road map is validated by the vehicle sensor technology; (“To this end, it has already been proposed to use digital maps in which fixed landmarks such as buildings or geographical fixed points are recorded, and to recognize such landmarks using the vehicle's environmental sensors in order to implement more precise localization.” [0003], “The technical problem on which the invention is based is also solved according to the invention by a motor vehicle comprising a map unit designed to provide a digital map, a position sensor designed to record geodetic position information, a camera arranged to record the surroundings of the motor vehicle” [0014])
While Raaijmakers teaches sensors that can capture the surrounding the environment of the vehicle, it does not explicitly teach horizontal-free-space information. However, Fujita teaches (“The road landscape map is the map including the road landscape information indicating the surrounding landscape in the road. The road landscape information includes the road landscape classification item obtained by classifying the surrounding landscape such as "streetscape", "forest" and "open road" into some items” (column 1, lines 66 – column 2, lines 4), “"Section" is the unit obtained by dividing a geographic area, e.g., a constant distance, an interval between intersections and a section obtained by dividing the interval between the intersections into constant distances, based on a predetermined reference” (column 9 lines 49-54), FIG. 11A shows for what length parallel to the course of the road is the type of surrounding area including no drivable infrastructure.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Raaijmakers’ vehicle road network system with Fujita’s road classification system in order (“to provide a road landscape map producing method capable of efficiently producing a road landscape map including road landscape information” See Fujita (column 1, lines 45-47)) to better navigate a vehicle. 

With respect to claim 12, Raaijmakers in combination with Fujita, as shown in the rejection above, discloses the limitations of claim 1.  
The combination of Raaijmakers and Fujita teaches a system for classifying road types for autonomous vehicle function of claim 1. Raaijmakers does not teach but Fujita further teaches wherein the horizontal-free-space information regarding open spaces without a drivable infrastructure is modeled on the road map as cuboidal bodies surrounding the road; (“The road landscape map is the map including the road landscape information indicating the surrounding landscape in the road. The road landscape information includes the road landscape classification item obtained by classifying the surrounding landscape such as "streetscape", "forest" and "open road" into some items” (column 1, lines 66 – column 2, lines 4), “"Section" is the unit obtained by dividing a geographic area, e.g., a constant distance, an interval between intersections and a section obtained by dividing the interval between the intersections into constant distances, based on a predetermined reference” (column 9 lines 49-54), FIG. 11A shows for what length parallel to the course of the road is the type of surrounding area including no drivable infrastructure as a cuboidal-like shape that is differentiated from the road.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Raaijmakers’ vehicle road network system with Fujita’s road classification system in order (“to provide a road landscape map producing method capable of efficiently producing a road landscape map including road landscape information” See Fujita (column 1, lines 45-47)) to better navigate a vehicle. 

With respect to claim 14, Raaijmakers in combination with Fujita, as shown in the rejection above, discloses the limitations of claim 1.  
The combination of Raaijmakers and Fujita teaches a system for classifying road types for autonomous vehicle function of claim 1. Raaijmakers further teaches wherein a GNSS antenna and/or odometry and/or inertial sensor technology of the vehicle is/are used in order to determine the position of the vehicle; (“The position sensor expediently uses a global satellite navigation system such as GPS or Galileo for this purpose. The surrounding area can be determined as a fixed radius around the determined geodetic position, but it is preferred if the surrounding area is determined on the basis of accuracy information that can also be provided by the position sensor and describes, for example, the number of satellites taken into account when determining the position.” [0007]), where Galileo is a global navigation satellite system (GNSS). 

With respect to claim 21-22, Raaijmakers in combination with Fujita, as shown in the rejection above, discloses the limitations of claims 1 and 15.  
The combination of Raaijmakers and Fujita teaches a system for classifying road types for autonomous vehicle function of claim 1. Raaijmakers does not teach, but Fujita further teaches the horizontal-free-space information is contained in the electronically stored road map as directly retrievable data that does not have to first be extracted from the electronically stored road map as a part of the electronically stored road map that is not marked as a road; (“Based on the geographic position at which the surrounding image is photographed, the road landscape classification item is associated with the map information.” (column 2, lines 13-16), “The road landscape map is the map including the road landscape information indicating the surrounding landscape in the road. The road landscape information includes the road landscape classification item obtained by classifying the surrounding landscape such as "streetscape", "forest" and "open road" into some items. In a preferred example, the road landscape map may include the map information and display data visually showing road landscape information corresponding to the road landscape classification item.” (column 1, lines 66 – column 2, lines 4), where the vehicle position is compared to the electronically stored road map, which contains information regarding the classification of the road and surrounding areas.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Raaijmakers’ vehicle road network system with Fujita’s road classification system in order (“to provide a road landscape map producing method capable of efficiently producing a road landscape map including road landscape information” See Fujita (column 1, lines 45-47)) to better navigate a vehicle. 

Claim(s) 2-5, 8, 11, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers (DE102016212146A1) in view of Fujita et al. (US 7676325 B2) and O'Boyle et al. (US 20200393829 A1).
Regarding claims 2-5, 8, 11, and 16-19: 
With respect to claims 2 and 17, Raaijmakers in combination with Fujita, as shown in the rejection above, discloses the limitations of claims 1 and 15. 
The combination of Raaijmakers and Fujita teaches a system for classifying road types for autonomous vehicle function of claims 1 and 15. Raaijmakers further teaches wherein the road class is positively validated, provided that the guaranteed position range on the road map exclusively overlaps with the road or with the road and an open space without a drivable infrastructure; (“The control device 6 then determines road information for each of the roads 9 - 11 from the digital map, which also describes the respective road class, road designation and route length with regard to a reference point.” [0022]) 
While Raaijmakers teaches finding the road class information of the position range around the vehicle, Raaijmakers and Fujita do not teach validating the road for autonomous driving, but O'Boyle teaches “At 404, the autonomous driving system 104 (i.e., the controller 116 together with a digitally stored map from the digitized maps module 136) determines a FOW classification of a road along which the vehicle 100 is traveling… When true, the method 400 proceeds to 412 where the controller 116 permits level 2 autonomous driving and the method 400 ends/returns to the start.” [0024]
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Raaijmakers’ vehicle road network system and Fujita’s road classification system with O'Boyle’s autonomous driving classification system because (“The extension of level 2 autonomous driving to FOW 2 road portions will allow for autonomous vehicle operation as most drivers would expect and thus could potentially improve the driver experience” See O'Boyle [0017]), which shows that allowing autonomous driving on certain classified roads would improve a driving experience. 

With respect to claims 3 and 18, Raaijmakers in combination with Fujita, as shown in the rejection above, discloses the limitations of claims 1 and 15. 
The combination of Raaijmakers and Fujita teaches a system for classifying road types for autonomous vehicle function of claims 1 and 15. Raaijmakers further teaches wherein the road class is negatively validated, provided that the guaranteed position range on the road map does not overlap or only partially overlaps with the road; (“the position sensor of the motor vehicle is used to detect the geodetic position information and that the control device of the motor vehicle uses the position information to determine an area surrounding the motor vehicle on the digital map” [0007], “The control device 6 then determines road information for each of the roads 9 - 11 from the digital map, which also describes the respective road class, road designation and route length with regard to a reference point.” [0022])
While Raaijmakers teaches finding the road class information of the position range around the vehicle, Raaijmakers and Fujita do not teach validating the road for autonomous driving, but O'Boyle teaches (“When false, or when the FOW classification of the road is otherwise indeterminable, the method 400 proceeds to 420 where the controller 116 does not permit level 2 autonomous driving and the method 400 ends/returns” [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Raaijmakers’ vehicle road network system and Fujita’s road classification system with O'Boyle’s autonomous driving classification system because (“The extension of level 2 autonomous driving to FOW 2 road portions will allow for autonomous vehicle operation as most drivers would expect and thus could potentially improve the driver experience” See O'Boyle [0017]), which shows that allowing autonomous driving on certain classified roads would improve a driving experience. 

With respect to claims 4 and 19, Raaijmakers in combination with Fujita, as shown in the rejection above, discloses the limitations of claims 1 and 15. 
The combination of Raaijmakers and Fujita teaches a system for classifying road types for autonomous vehicle function of claims 1 and 15. Raaijmakers and Fujita do not teach but O'Boyle teaches wherein in the event of a positive validation, an activation of a vehicle function, is enabled, provided that the vehicle function has previously been enabled for the validated road class; (“the autonomous driving system 104 (i.e., the controller 116 together with a digitally stored map from the digitized maps module 136) determines a FOW classification of a road along which the vehicle 100 is traveling... When true, the method 400 proceeds to 412 where the controller 116 permits level 2 autonomous driving” [0024], “The stored maps in the digitized maps module 136 could also include road classifications according to the ERTICO ADASIS V2 protocol.” [0019]) which shows that information regarding the classification of the road and autonomous vehicle function is stored, meaning it has been previously validated and is used when accessing the digital maps stored in the memory. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Raaijmakers’ vehicle road network system and Fujita’s road classification system with O'Boyle’s autonomous driving classification system because (“The extension of level 2 autonomous driving to FOW 2 road portions will allow for autonomous vehicle operation as most drivers would expect and thus could potentially improve the driver experience” See O'Boyle [0017]), which shows that allowing autonomous driving on certain classified roads would improve a driving experience. 

With respect to claim 5, Raaijmakers in combination with Fujita and O'Boyle, as shown in the rejection above, discloses the limitations of claim 4. 
The combination of Raaijmakers, Fujita, and O'Boyle teaches a system for classifying road types for autonomous vehicle function of claim 4. Raaijmakers further teaches wherein the vehicle function is an autonomous driving mode; (“The control device 6 provides a vehicle system 7 with output data, which is embodied as a driver assistance system or for automatically guiding the motor vehicle 1 during autonomous operation.” [0019]) 

With respect to claim 8, Raaijmakers in combination with Fujita, as shown in the rejection above, discloses the limitations of claim 1.  
The combination of Raaijmakers and Fujita teaches a system for classifying road types for autonomous vehicle function of claim 1. Raaijmakers and Fujita do not teach but O'Boyle teaches wherein access roads and exits are marked on the road map, and wherein the validation of the road class is performed precisely once between access roads and/or exits. (“The invention is based on the consideration of using the station signs arranged along many roads and in particular at regular intervals for locating the motor vehicle, after it was recognized that they provide a very reliable information base describing their position… The advantageous, special reliability of considering the station sign information results in particular from the fact that this is typically placed in the immediate vicinity of the road by the road construction administration on the basis of very precise surveying data” [0006]). This shows that the determination of road information is done at specific spots on the road way. 
While Raaijmakers teaches finding the road class information at certain spots of the road, Raaijmakers and Fujita do not teach validating the road for autonomous driving, but O'Boyle teaches “Referring first to FIG. 1A, FOW 1 and FOW 10 classified road portions are illustrated. The FOW 1 road portion is a controlled access freeway or interstate where the road is separated by a physical barrier, where each side of the roadway is digitized separately, and where the driver needs to travel over a defined or controlled access entrance or exit ramp in order to enter or exit the freeway.” [0015]) where FIG. 1A-1D shows that individual sections of the road are classified and validated. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Raaijmakers’ vehicle road network system and Fujita’s road classification system with O'Boyle’s autonomous driving classification system because (“The extension of level 2 autonomous driving to FOW 2 road portions will allow for autonomous vehicle operation as most drivers would expect and thus could potentially improve the driver experience” See O'Boyle [0017]), which shows that allowing autonomous driving on certain classified roads would improve a driving experience. 

With respect to claim 11, Raaijmakers in combination with Fujita, as shown in the rejection above, discloses the limitations of claim 10.  
The combination of Raaijmakers and Fujita teaches a system for classifying road types for autonomous vehicle function of claim 10. Raaijmakers further teaches wherein the vehicle sensor technology includes a camera, radar, and/or lidar; (“an image processing device on the motor vehicle extracts at least one item of station sign information describing a detected station sign from image data from a camera on the motor vehicle arranged to record the surroundings of the motor vehicle” [0005]) 
However, Raaijmakers and Fujita do not teach a radar and lidar, but O’Boyle teaches (“including, but not limited to, exterior cameras, radio detection and ranging (RADAR), light detection and ranging (LIDAR), vehicle speed sensors, a transceiver or radio receiving information, such as the FOW road classification, etc.” [0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Raaijmakers’ vehicle road network system and Fujita’s road classification system with O'Boyle’s radar and lidar because (“The extension of level 2 autonomous driving to FOW 2 road portions will allow for autonomous vehicle operation as most drivers would expect and thus could potentially improve the driver experience” See O'Boyle [0017]), where radar and lidar are sensors that would improve the autonomous driving function. 

With respect to claim 16, Raaijmakers in combination with Fujita, as shown in the rejection above, discloses the limitations of claim 15.  
The combination of Raaijmakers and Fujita teaches a system for classifying road types for autonomous vehicle function of claim 15. Raaijmakers and Fujita do not teach but O'Boyle teaches wherein the computer program comprises program coding means in order to perform all the steps of the method if the computer program is run on a computer or the execution device; (“Non-limiting examples include an application-specific integrated circuit (ASIC), one or more processors and a non-transitory memory having instructions stored thereon that, when executed, cause the controller to perform a set of operations corresponding to at least a portion of the techniques of the present disclosure.” [0018]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Raaijmakers’ vehicle road network system and Fujita’s road classification system with O'Boyle’s autonomous driving classification system because (“The extension of level 2 autonomous driving to FOW 2 road portions will allow for autonomous vehicle operation as most drivers would expect and thus could potentially improve the driver experience” See O'Boyle [0017]), which shows that allowing autonomous driving on certain classified roads would improve a driving experience. 

Claim(s) 7, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers (DE102016212146A1) in view of Fujita et al. (US 7676325 B2) and Kiyono et al. (CN104567885A). 
Regarding claims 7, 9, and 13: 
With respect to claim 7, Raaijmakers in combination with Fujita, as shown in the rejection above, discloses the limitations of claim 1.  
The combination of Raaijmakers and Fujita teaches a system for classifying road types for autonomous vehicle function of claim 1. Raaijmakers further teaches wherein, for a length of the guaranteed position range measured parallel to the allocated road, a smallest horizontal distance perpendicular to the allocated road is used for validating the road class; (“The position sensor expediently uses a global satellite navigation system such as GPS or Galileo for this purpose. The surrounding area can be determined as a fixed radius around the determined geodetic position” [0007], “the position sensor 3 provides accuracy information about the determined position, which is determined from the number of satellites of the global satellite navigation system on which the positioning is based. From the position information and the accuracy information, the control device 6 determines a surrounding area 14 around the location 13 in which the motor vehicle 1 could be located” [0020]) 
While Raaijmakers teaches the position range around the vehicle, Raaijmakers and Fujita do not teach sensing a perpendicular distance to validate the road class. Kiyono teaches “navigation control unit 10 includes a map drawing unit 11, the position measuring section 12, the data storing part 13, a map matching processing section 14, a vehicle position mark generating unit 15, an image synthesis unit 16, an elevation detection section 17, reception level detection part 18, shielding rate calculation part 19, driving road judging section 20 and a driving distance detection unit 21 as its functional components.” [0052]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Raaijmakers’ vehicle road network system and Fujita’s road classification system with Kiyono’s vertical position detection to (“correctly judge on the overhead on the road side road and an elevated from the side road running in the road of various situations.” See Kiyono [0017]).

With respect to claim 9, Raaijmakers in combination with Fujita, as shown in the rejection above, discloses the limitations of claim 1.  
The combination of Raaijmakers and Fujita teaches a system for classifying road types for autonomous vehicle function of claim 1. Raaijmakers does not teach but Fujita further teaches wherein the guaranteed position range comprises a guaranteed horizontal position range and a guaranteed vertical position range, and the road map specifies open spaces without a drivable infrastructure both in a horizontal and in a vertical direction, wherein the validation is effected both in the horizontal and in the vertical direction; (“The road landscape map is the map including the road landscape information indicating the surrounding landscape in the road. The road landscape information includes the road landscape classification item obtained by classifying the surrounding landscape such as "streetscape", "forest" and "open road" into some items. In a preferred example, the road landscape map may include the map information and display data visually showing road landscape information corresponding to the road landscape classification item.” (column 1, lines 66 – column 2, lines 7)) This shows that the map contains information regarding open space without drivable infrastructure that is horizontal to the road.  
However, Raaijmakers and Fujita do not specifically teach a map that shows the vertical direction, but Kiyono teaches (“in the information associated with the road information including the road type, road attribute. information of road categories representing the actual road corresponding to the road is an expressway or general road category. information of road attribute representing various attributes associated with the road segment. For example, the actual road corresponding to the road section is elevated on side road or an elevated lower side road for elevated road information represented by the angle of the slope of the road gradient information as road attributes such as shown.” [0054], “GPS receiver 3 received from a plurality of GPS satellite sent by electric wave, three-dimensional positioning or two-dimensional positioning processing to calculate the absolute position of the vehicle and the orientation” [0056]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Raaijmakers’ vehicle road network system and Fujita’s road classification system with Kiyono’s vertical position detection to (“correctly judge on the overhead on the road side road and an elevated from the side road running in the road of various situations.” See Kiyono [0017]).

With respect to claim 13, Raaijmakers in combination with Fujita, as shown in the rejection above, discloses the limitations of claim 1.  
The combination of Raaijmakers and Fujita teaches a system for classifying road types for autonomous vehicle function of claim 1. Raaijmakers further teaches wherein the guaranteed position range describes a cylindrical space or a cylindrical space having an oval base; (“The position sensor expediently uses a global satellite navigation system such as GPS or Galileo for this purpose. The surrounding area can be determined as a fixed radius around the determined geodetic position, but it is preferred if the surrounding area is determined on the basis of accuracy information that can also be provided by the position sensor and describes, for example, the number of satellites taken into account when determining the position.” [0007]) 
While Raaijmakers teaches the position range being a circular shape around the vehicle, it does not explicitly teach the position range being a cylindrical space. Kiyono teaches “GPS receiver 3 received from a plurality of GPS satellite sent by electric wave, three-dimensional positioning or two-dimensional positioning processing to calculate the absolute position of the vehicle and the orientation” [0056]) where the position of the vehicle and road includes the vertical position.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Raaijmakers’ vehicle road network system and Fujita’s road classification system with Kiyono’s vertical position detection to (“correctly judge on the overhead on the road side road and an elevated from the side road running in the road of various situations.” See Kiyono [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Bellaiche (US 20180024562 A1) is pertinent because (“systems and methods for crowdsourcing a sparse map for autonomous vehicle navigation, systems and methods for distributing a crowdsourced sparse map for autonomous vehicle navigation, systems and methods for navigating a vehicle using a crowdsourced sparse map, systems and methods for aligning crowdsourced map data, systems and methods for crowdsourcing road surface information collection, and systems and methods for vehicle localization using lane measurements.” [0002]) which pertains to the autonomous navigation of a vehicle based on an electronically stored map that contains different features of a road.  
Averilla (US 11340080 B2) is pertinent because (“The generating includes associating the feature with a drivable area within the environment. A drivable segment is extracted from the drivable area. The drivable segment is segregated into a plurality of geometric blocks. Each geometric block corresponds to a characteristic of the drivable area and the geometric model of the feature includes the plurality of geometric blocks. The geometric model is annotated using the semantic data. The annotated geometric model is embedded within the map.” (3), and FIG. 14 and FIG.15) which pertains to mapping the environment surrounding the road based on different features. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662